DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.
Status of Claims
This action is in response to the reply filed October 15, 2020.
Claims 1, 7, 15, and 21 have been amended.
Claim 8 has been cancelled.
Claims 1-7 and 9-21 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to submitted amendments, however the submitted amendments have introduced new grounds of rejection under 35 USC 112, as discussed in the rejection below.
Applicant’s arguments filed October 15, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant submits that Applicant's claims also recite carrying out an activity. Specifically, Applicant's claims require that shipping directives generated by the computing devices are transmitted to remote computing devices. The shipping directive are then used to allow for the products to actually be delivered by autonomous vehicles using the delivery route determined by the computing devices and transmitted in the shipping directive.
Examiner respectfully disagrees. First, as discussed in the rejection under 35 USC 112(a), the specification does not support delivery by autonomous vehicles. Therefore, the claimed use of an autonomous vehicle in the instant claims is merely instructions to apply the judicial exception using a particular tool (i.e. autonomous vehicles). See MPEP 2106.05(f). Second, transmitting information (e.g. a shipping directive) to a remote computing device is a generic computer function. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant submits that the transmitting of the shipping directive parallels transmitting a signal to an injection molding apparatus or a feed dispenser and that delivering the products parallels opening an injection molding apparatus or dispensing supplemental salt to livestock as in Examples 45 and 46. Stated another way, the shipping directives are used to control machines just as the signals in Examples 45 and 46 control machines. As a result, Applicant's claims do not merely link the alleged judicial exceptions to a technical field, but instead adds a meaningful limitation in that they employ the information provided by the alleged judicial exceptions to control the operation of devices used to deliver products.
Examiner respectfully disagrees. As discussed in the rejection under 35 USC 112(a), the specification does not support delivery by autonomous vehicles. Therefore, the claimed use of an autonomous vehicle in the instant claims is merely instructions to apply the judicial exception using a particular tool (i.e. autonomous vehicles). See MPEP 2106.05(f). 

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
Applicant submits that Gorlin does not appear to disclose grouping the products based on compatibility including perishability; specifically, into a subcategory that includes perishable products based on time sensitivity and then delivering the subcategory as recited in the claims. Gorlin defines compatible as not causing a driver to have to go out of his or her way.5 However, Applicant's claims recite that compatible relates to products being perishable based on time sensitivity6 or non-perishable. Gorlin does not appear to teach or suggest that products are grouped into subcategories where one of the subcategories relates to perishability. 
During the interview Examiner Tungate directed Applicant's representative to paragraph 146 of Gorlin. Applicant submits that Gorlin does not disclose using perishability to group products. Instead, paragraph 146 of Gorlin merely states the categories can be inputted and then displayed to deliverers. Nowhere does Gorlin appear to disclose that a perishable category is used to subdivide products for delivery as recited in the claims.
5 Gorlin, paragraph [0193]. 
6 See Applicant's specification, at least paragraph [0025] discussing perishable based on time sensitivity such as birthdays or anniversaries.
Examiner respectfully disagrees. First, Applicant’s specification [0025] does not provide a definition of perishable. Applicant’s specification [0025] states:
“The priorities may be weighted and the combined weighted value may be minimized when creating the shipping directive. For example, time dependent items, such as perishable items or items being delivered for an anniversary or birthday, may be a high priority and items that are not time dependent, such as books, clothing, or other non-perishable items, by have a low priority.” Specification [0025].
Not only does this fail to provide a definition of perishable because of the permissive “For example” language used, but the specification provides that time dependence may result from an item being either perishable or for an anniversary or birthday. This states that perishability and birthdays or anniversaries are an alternative basis for time dependence not that perishability results from birthdays or anniversaries. The specification supports that perishable items are time dependent and separately supports that an anniversary or birthdays are time dependent. The specification does not define one time dependent alternative as a different time dependent alternative. Applicant’s specification does not define perishable as a delivery for a birthday or anniversary as suggested by Applicant, therefore the broadest reasonable interpretation of perishable applies.
Second, as discussed in the new grounds of rejection below, Gorlin as modified by Hance does teach the claimed grouping.

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
Claims 6 and 20 were rejected under 35 U.S.C. § 103 citing Gorlin in view of U.S. Publication No. 2019/0197475 ("Bianconcini"). Claims 7 and 9-14 were rejected under 35 U.S.C. § 103 over Gorlin in view of U.S. Publication No. 2019/0066041 ("Hance"). Applicant does not concede the correctness of the rejections. However, claims 6 and 20 are allowable at least due to their respective dependencies upon claims 1 and 15. Applicant submits that Bianconcini and Hance, either individually or in combination, do not overcome the deficiencies of Gorlin detailed above. Thus, claims 1 and 15 are also distinguishable over Gorlin in view of Bianconcini and/or Hance.
Examiner respectfully disagrees. As discussed in the interview and summarized in the interview summary, the Hance reference in [0185] teaches consolidation of truck loads can be performed based on additional reasons than geography, such as a type of goods e.g. refrigerated goods, which does overcome the deficiencies of Gorlin detailed above. Further, Bianconcini overcomes the autonomous vehicle deficiencies of Gorlin that are claimed but unsupported by the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the first subcategory category” appears to contain a typographical error by adding the word “category” after the word “subcategory” since the term category is not used anywhere else in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7, and 15 recite delivering products using autonomous vehicles, which is not supported by the specification. The instant specification in [0009] describes the general state of the art as progressing toward the use of driverless cars and other autonomous vehicles to automated delivery. However, specification [0009] only discusses that the increase in autonomous and self-driving vehicles will increase traffic, waste, and pollution, which necessitates the consolidation discussed in the specification. There is no other discussion of autonomous vehicles other than the discussion that their mere existence increases traffic. The instant specification does disclose in [0014] and [0017]-[0018] that delivery is performed by a delivery vehicle which is only defined as being associated with a merchant, common carrier, or third party delivery company. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-7, 9-14 and 21 recite a series of steps and, therefore, recite a process.
Claims 15-20 recite a combination of devices and, therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 7, and 15, as a whole, are directed to the abstract idea of planning a delivery route, which is a method of organizing human activity or a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction such as a business relation where the business relationship is between the shipping requester and the transporter. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people including following rules or instructions by providing rules or instructions for following a delivery path that fulfills a shipping request. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by using observations and evaluations to consider whether shipments have a common delivery path and providing a directive. The method of organizing human activity or a mental process of “planning a delivery route,” is recited by claiming the following limitations: receiving shipping requests, grouping products into subcategories, determining a first common delivery path, determining a second common delivery path, transmitting a shipping directive, and delivering products. The mere nominal recitation of a computing device, a central 
With regards to Claims 6 and 20-21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: assigning priority, minimizing a weighted average priority time, receiving advertisement from a third party, and acknowledging that a party will transport products.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 7, and 15 recite the additional elements: a computing device, a central computing device, a processor, and a memory which are used to perform the receiving, determining, and transmitting steps. These computing device, central computing device, processor, and memory limitations are no more than mere instructions to apply the exception using a generic computer component. The autonomous vehicle limitations are no more than mere instructions to apply the exception using generic machinery as a tool for performing deliveries. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of assigning shipments to transporters in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing route planning process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 7, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computing device, a central computing device, a processor, and a memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.); processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computing device (Specification [0029]), a central computing device (Specification [0033]), a processor (Specification [0027]), and a memory (Specification [0027]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a generic machinery by reciting performing deliveries using autonomous vehicles. See MPEP 2106.05(f). The claims limit the field of use by reciting shipping. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the 
Remaining Claims:
With regards to Claims 2-5, 9-14, and 16-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (U.S. P.G. Pub. 2016/0104113 A1), hereinafter Gorlin, in view of Hance et al. (U.S. P.G. Pub. 2019/0066041 A1), hereinafter Hance, in view of Bianconcini et al. (U.S. P.G. Pub. 2019/0197475 A1), hereinafter Bianconcini.

Claim 1.
Gorlin discloses a method for consolidating deliveries, the method comprising: 
receiving, from a plurality of computing devices, a plurality of shipping requests, each of the plurality of shipping requests associated with a delivery location, a pickup location, and a product (Gorlin [0113], [0122], [0146]-[0147] make a request for a package delivery that identifies the pickup location, destination, size and weight of the package picture of the item, and time-frame for the delivery; [0223]-[0226], [0240], [0245] driver requests a consolidation route);
determining, by a central computing device (Gorlin [0261]): 
Regarding the following limitation:
a grouping of the plurality of products into at least two subcategories, the first subcategory representing compatible shipments based on the perishability of the products due to time sensitivity and the second subcategory representing non-perishable products;
Gorlin discloses providing a category field to describe a package wherein the category includes perishables (Gorlin [0146] categories can comprise perishables). However, Gorlin does not disclose grouping items based upon the category of goods, but Hance does (Hance [0185] consolidation of truck loads can be performed based on additional reasons than geography, such as a type of goods e.g. refrigerated goods).
One of ordinary skill in the art would have recognized that applying the known technique of grouping shipments by both location and type of goods of Hance to the consolidation routes of Gorlin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hance to the teaching of Gorlin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such grouping by both location and type of goods. Further, applying grouping by multiple package characteristics to Gorlin with a perishable type of good grouping characteristic, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient utilization of the type of equipment required to handle perishable type goods because they often refrigeration to slow the rate at which they perish.
Gorlin, as modified by Hance, discloses the following limitations:
a first common delivery path for transporting the first subcategory of the products from the pickup locations to one of the pickup locations (Gorlin [0117] notifications to a driver about potential package deliveries on a driver’s predicted route; [0123] determine drivers based on the driver’s current route; [0128] simultaneous 
a second common delivery path for transportation the first subcategory category of the products to the delivery locations from the one of the pickup locations (Gorlin [0128] simultaneous delivery tasks; [0133], [0193] a participating drivers may still be available to pick up additional packages along the driver’s current route; [0214] delivery tasks are generally on the way to where the driver is already going; [0223] consolidation route is a route of multiple delivery tasks in proximity to one another; [0230] determine consolidation route; [0237] proposed consolidation routes each with a candidate subset of deliveries);
transmitting, by the central computing device, a shipping directive to each of the plurality of computing devices, the shipping directive including data defining the first common delivery path and the second common delivery path (Gorlin [0134] display route on deliverer map; [0227] display consolidation map; [0228], [0238] select and transmit a consolidation route to the driver; [0242] proposed consolidation routes); and
Regarding the following limitation:
delivery each of the products within the first subcategory of products via the first and second common delivery paths via autonomous vehicles. 
Gorlin, as modified above by Hance, teaches delivering products within the first subcategory of products via the first and second common delivery paths (Gorlin [0141] at destination the deliverer 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of autonomous delivery vehicles of Bianconcini for the manned delivery of Gorlin. Both autonomous delivery vehicles and manned delivery vehicles are known in the shipping art as a vehicles capable of performing deliveries. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Gorlin’s system with the improved functionality to reduce the amount of labor required to complete a delivery by eliminating the need for a delivery driver.

Claim 2.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 1, as shown above. Additionally, Gorlin discloses:
wherein determining the first and second common delivery paths comprises minimizing a delivery time associate with shipping the products to the delivery locations (Gorlin [0157], [0159] drivers in are selected within a predetermined distance or time; [0229] minimize travel time between locations; [0232] shortest drive time).

Claim 3.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 1, as shown above. Additionally, Gorlin discloses:
wherein determining the first and second common delivery paths comprises minimizing a delivery distance traveled in transporting the products to the delivery locations (Gorlin [0157], [0159] drivers in are selected within a predetermined distance or time; [0123] driver with the shortest overall distance is selected; [0232] shortest path routing).

Claim 4.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 1, as shown above. Additionally, Gorlin discloses: 
wherein determining the first and second common delivery paths comprises minimizing a number of transporters used to deliver the products to the delivery locations (Gorlin [0243] number of deliveries on the route).

Claim 5.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 1, as shown above. Additionally, Gorlin discloses:
wherein determining the first and second common delivery paths comprises grouping the products into perishable and non-perishable groups (Gorlin [0146] categories include electronics, perishables, etc.).

Claim 6.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 1, as shown above. Additionally, Gorlin discloses wherein determining the first and second common delivery paths comprises:
assigning a priority to each of the products (Gorlin [0122], [0127] sender makes a request that includes the time-frame/urgency for the delivery such as urgent rush, 24 hours, etc.); and
Gorlin does not disclose the following limitation, but Bianconcini does:
minimizing a weighted average delivery time associated with shipping the products to the delivery locations (Bianconcini [0023], [0081] score a modified schedule by taking an average or weighted average of the projected delivery time).
One of ordinary skill in the art would have included the additional route matching criteria of a weight average delivery time as taught by Bianconcini in the system of Gorlin in order to ensure a balanced distribution of delivery tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a weight average delivery time as taught by Bianconcini in the system of Gorlin, since the claimed invention is merely a combination of old elements in the art of route planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Gorlin’s system with the improved functionality to balance the distribution of delivery tasks.

Claim 7.
Gorlin disclose a method for consolidating deliveries, the method comprising:
receiving, from a first computing device, a first shipping request associated with a first delivery location, a first pickup location, and a first product (Gorlin [0113], [0122], [0146]-[0147] make a request for a package delivery that identifies the pickup location, destination, size and weight of the package picture of the item, and time-frame for the delivery; [0223]-[0226], [0240], [0245] driver requests a consolidation route; [0333] task list);
receiving, from a second computing device, a second shipping request associated with a second delivery location, a second pickup location, and a second product (Gorlin [0113], [0122], [0146]-[0147] make a request for a package delivery that identifies the pickup location, destination, size and weight of the package picture of the item, and time-frame for the delivery; [0223]-[0226], [0240], [0245] driver requests a consolidation route; [0333] task list);
determining, by a central computing device (Gorlin [0261] servers): 
Regarding the following limitation:
a grouping of the first and second products into a first subcategory, the first subcategory representing compatible shipments based on perishability due to time sensitivity of the first and second products and the second subcategory representing non-perishable products,
Gorlin discloses providing a category field to describe a package wherein the category includes perishables (Gorlin [0146] categories can comprise perishables). However, Gorlin does not disclose grouping items based upon the category of goods, but Hance does (Hance [0185] consolidation of truck loads can be performed based on additional reasons than geography, such as a type of goods e.g. refrigerated goods).
One of ordinary skill in the art would have recognized that applying the known technique of grouping shipments by both location and type of goods of Hance to the consolidation routes of Gorlin would have yielded predictable results and resulted in an improved system. It would have been 
Gorlin does not disclose the following limitation, but Hance does:
a first common delivery path for transporting the first subcategory of the plurality of products including the first and second products to a central location via a first vehicle (Hance [0026], [0157], [0167] a delivery vehicle stops at a warehouse before a delivery location); and
One of ordinary skill in the art would have been motivated to include the warehouse stop in order to allow for carriers to consolidate shipments with a common destination thereby increasing utilization of available space on the delivery vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a warehouse transaction as taught by Hance in the system of Gorlin, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Gorlin’s system with the improved functionality to increase the likelihood of a full shipment.
Gorlin discloses the following limitations:
a second common delivery path for transporting the first subcategory of the plurality of products including the first product to the first location and the second product to the second location by a second vehicle (Gorlin [0117] notifications to a driver about potential package deliveries on a driver’s predicted route; [0123] determine drivers based on the driver’s current route; [0128] simultaneous delivery tasks; [0133], [0193] a participating drivers may still be available to pick up additional packages along the driver’s current route; [0214] delivery tasks are generally on the way to where the driver is already going; [0223] consolidation route is a route of multiple delivery tasks in proximity to one another; [0230] determine consolidation route; [0237] proposed consolidation routes each with a candidate subset of deliveries); 
transmitting, by the central computing device, a shipping directive to the first and second computing devices, the shipping directive including data defining the first and second common delivery paths (Gorlin [0134] display route on deliverer map; [0227] display consolidation map; [0228], [0238] select and transmit a consolidation route to the driver; [0242] proposed consolidation routes);
Gorlin does not disclose the following limitation, but Hance does:
delivering the first and second products to the central location via the first common path and the first vehicle (Hance [0026], [0157], [0167] a delivery vehicle stops at a warehouse before a delivery location; [0122], [0124] goods are unloaded at a warehouse); and
One of ordinary skill in the art would have been motivated to include the teachings of Hance in the system of Gorlin for the same reasons discussed above.
Gorlin discloses the following limitation:
delivering the first and second products to the first and second locations via the second common delivery path and the second vehicle (Gorlin [0141] at destination the deliverer 
Regarding the following limitation:
wherein at least one of the first vehicle and the second vehicle is an autonomous vehicle.
Gorlin discloses delivery drivers using vehicles (Gorlin [0116]). However, Gorlin does not disclose using autonomous vehicles to perform deliveries, but Bianconcini does (Bianconcini [0027], [0047], [0096] deploy the delivery schedule using a fleet of autonomous vehicles).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of autonomous delivery vehicles of Bianconcini for the manned delivery of Gorlin. Both autonomous delivery vehicles and manned delivery vehicles are known in the shipping art as a vehicles capable of performing deliveries. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Gorlin’s system with the improved functionality to reduce the amount of labor required to complete a delivery by eliminating the need for a delivery driver.

Claim 9.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 7, as shown above. Additionally, Gorlin discloses:
wherein the first location and the second location are located within a predetermined distance of one another (Gorlin [0159] pick up points are within a predetermined miles or time to alert a driver of a potential job).

Claim 10.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 7, as shown above. Additionally, Gorlin discloses:
wherein the first location and the second location are along a common route (Gorlin [0117] notifications to a driver about potential package deliveries on a driver’s predicted route; [0123] determine drivers based on the driver’s current route; [0128] simultaneous delivery tasks; [0133], [0193] a participating drivers may still be available to pick up additional packages along the driver’s current route; [0214] delivery tasks are generally on the way to where the driver is already going; [0223] consolidation route is a route of multiple delivery tasks in proximity to one another; [0230] determine consolidation route; [0237] proposed consolidation routes each with a candidate subset of deliveries).

Claim 11.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 7, as shown above. However, Gorlin does not disclose the following limitation, but Hance does: 
wherein the first and second common delivery paths include a first shipper associated with the first product shipping the first product to a second shipper associated with the second product (Hance [0060], [0062] a routes between supplier, manufacturer, warehouses, and customers are traversed by different vehicles; [0064] a supply chain can have one or more owners).
One of ordinary skill in the art would have been motivated to include the shipper to shipper exchange in order to allow for shippers to reduce the route length traveled by a single shipper which will make it less likely a shipper has less than a full load. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a shipper to shipper transaction as taught by Hance in the system of Gorlin, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Gorlin’s system with the improved functionality to increase the likelihood of a full shipment.

Claim 12.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 7, as shown above. Additionally, Gorlin discloses:
wherein the first product is shipped to a first purchaser and the second product is shipped to a second purchaser, the data defining the second common delivery path including routing information for a single carrier to transport the first product to the first purchaser and the second product to the second purchaser (Gorlin [0128] simultaneous delivery tasks; [0133], [0193] a participating drivers may still be available to pick up additional packages along the driver’s current route; [0214] delivery tasks are generally on the way to where the driver is already going; [0223] consolidation route is a route of multiple delivery tasks in proximity to one another; [0230] determine consolidation route; [0237] proposed consolidation routes each with a candidate subset of deliveries).

Claim 13.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 7, as shown above. Additionally, Gorlin discloses:
wherein determining the first and second common delivery paths comprises minimizing a delivery time associated with shipping the first product to a first purchaser and the second product to a second purchaser (Gorlin [0157], [0159] drivers in are selected within a predetermined distance or time; [0229] minimize travel time between locations; [0232] shortest drive time).

Claim 14.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 7, as shown above. Additionally, Gorlin discloses:
wherein determining the first and second common delivery paths comprises minimizing a delivery distance traveled in transporting the first product to a first purchaser and the second product to a second purchaser (Gorlin [0157], [0159] drivers in are selected within a predetermined distance or time; [0123] driver with the shortest overall distance is selected; [0232] shortest path routing).

Claim 15.
Gorlin discloses a system for consolidating deliveries. Regarding the following limitation: 
a plurality of autonomous vehicles;
Gorlin discloses delivery drivers using vehicles (Gorlin [0116]). However, Gorlin does not disclose using autonomous vehicles to perform deliveries, but Bianconcini does (Bianconcini [0027], [0047], [0096] deploy the delivery schedule using a fleet of autonomous vehicles).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of autonomous delivery vehicles of Bianconcini for the manned delivery of Gorlin. Both autonomous delivery vehicles and manned delivery vehicles are known in the shipping art as a vehicles capable of performing deliveries. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Gorlin’s system with the improved functionality to reduce the amount of labor required to complete a delivery by eliminating the need for a delivery driver.
Gorlin, as modified by Bianconcini, discloses:
a processor in electrical communication with the autonomous vehicle (Gorlin [0258]); and 
a memory storing instructions that, when executed by the processor (Gorlin [0258]). 
Gorlin in view of Hance and Bianconcini teaches all of the remaining elements of claim 15 as shown above in claim 1.

Claim 16.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 16 as shown above in claim 2.

Claim 17.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 17 as shown above in claim 3.

Claim 18.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 18 as shown above in claim 4.

Claim 19.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 19 as shown above in claim 5.

Claim 20.
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 20 as shown above in claim 6.

Claim 21. 
Gorlin in view of Hance and Bianconcini teaches all of the elements of claim 1 as shown above. Additionally, Gorlin discloses:
receiving, by the central computer, advertisement from a third party of a trip (Gorlin [0113], [0122], [0146]-[0147] make a request for a package delivery that identifies the pickup location, destination, size and weight of the package picture of the item, and time-frame for the delivery; [0152], [0159] driver receives a push notification of a potential job), and
receiving, by the central computer, an acknowledgement that the third party will transport the products along at least one of the first and second common delivery paths during the trip (Gorlin [0124], [0126], [0160], [0163], [0193], [0206], [0218]-[0219], [0238], [0244] driver and sender can accept the delivery task).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628